[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-14545                    JULY 27, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                    D. C. Docket No. 04-00039-CR-WLS-1

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

ONTERRIO JACKSON,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (July 27, 2006)

Before TJOFLAT, CARNES and HILL, Circuit Judges.

PER CURIAM:

     Gerald B. Williams, appointed counsel for Onterrio Jackson in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jackson’s convictions and

sentences are AFFIRMED.




                                          2